Title: From Thomas Jefferson to Hérault, 5 July 1787
From: Jefferson, Thomas
To: Hérault



July 5. 1787.

A person who would wish to have a good general idea of the laws of England, should read the following books.



£
s
d





Blackstone’s Analysis 8vo.
0
4
6





Dalrymple on feudal property 8vo.

3
0





Blackstone’s commentaries. 4 v. 8vo.
1
10
0





Gilbert’s law of Evidence 8vo.[every thing he wrote is excellent]

5
0





Cuningham’s law of bills. 8vo. [1778]

7
0





Molloy de jure maritime 2. v. 8vo.

12
0





Gilbert’s history and practice of Chancery 8vo. [1758]

5
0





Kaim’s Principles of Equity. 2. v. 8vo.

10
 0
 3
16
6


A foreign lawyer, who might have occasion sometimes to discuss particular points more in detail, should add to his library the following.



£
s
d


Coutumes Anglo-Normands de Houard. 4. v. 4to. [Paris] 56₶
2
6
8


Finch’s law. fol. [1613.]

4
0


Cuningham’s Law dictionary. 2. v. fol. [latest edition]
3
16
0


Hale’s history and Analysis of the law. 1716. [an author of high authority]

3
0


Rastall’s collection of statutes. 2. v. fol. [1618.]
1
11
6


Statutes at large by Hawkins & Cay. 9. v. fol.
2
2
0


Ruffhead’s index to the statutes. 8vo.

7
0


Hawkins’s Pleas of the crown. fol. [1771.]
1
10
0


Hale’s Pleas of the crown. 2. v. fol. [1739.]

18
0


Burn’s justice 4. v. 8vo. [1780.]
1
8
0


Gilbert’s law of devises 8vo. [1773]

5
0


Gilbert’s law of Uses 8vo.

5
0


Gilbert’s law of tenures. 8vo.

5
0


Sayer’s law of costs. 8vo.

4
0


Cuningham’s Merchant’s lawyer. 2. v. 8vo. [1768]

12
0



Swinburne on Wills. 4 to [1677]

4
0





Burne’s Ecclesiastical law. 4. v. 8vo. [1781.]
1
4
0





Abridgment of cases in Equity. 2. v. fol. [1756 & 1769.]
 2
 13
 0
19
18
2


The following books added to the preceding constitutes such a law library as suffices for lawyers of the ordinary class in England or America.



£
s
d





Coke’s institutes 3. v. fol. [1st. vol. 2d. edition 7/6. 2d. & 3d. vols. of the 5th. edition 1671. but with the tables 30/.]
1
17
6





Gilbert’s history & practice of civil actions. 8vo. [1779]

5
0





Coke’s reports. French. fol. 13. parts.

11
0





Croke’s reports. 3. v. fol. [1669.]
1
8
0





Vaughan’s reports. fol. [1677.]

12
0





Salkeld’s reports by Wilson. 3 parts in 1. vol. [1773.]
1
16
0





Lord Raymond’s reports [1743.] 2. v. fol.
2
10
0





Strange’s reports. [2. v. fol. £3. or 2. v.  8vo. 21/]
1
1
0





Burrow’s reports. [5. v. fol. £7–1. or 5. v. 8vo. £2–12s—6d]
2
12
6





Beawe’s lex mercatoria. fol.
1
11
6





Harrison’s practice in Chancery. 2. v. 8vo. [1779.]

12
0





Francis’s maxims in equity fol.

6
0





Vernon’s reports. 2. v. fol.
1
16
0





Peere-Williams’ reports. 3. v. fo.  [1740–1746.]
3
3
0





Cases tempore Talbot. fol.

10
0





Atkyns’s reports. [3. v. fol. £3–3. or 3. v. 8vo. 27/]
 1
 7
 0
 21
 18
 6






£45
13
2


After these, succeeds a croud of authors of inferior authority, which however the lawyers provide themselves with in proportion to their wealth and eminence. A catalogue of these may be extended to thousands of pounds.
 